Title: To James Madison from David Humphreys, 20 October 1801
From: Humphreys, David
To: Madison, James


No. 291.
Sir,Madrid October 20th. 1801.
With my last Dispatch of the 13th. instant, I forwarded Copies of the Preliminaries of Peace, as signed at London on the 1st. day of this Month, between the Ministers of England and France.
In a Postscript to the Duplicate of the same, dated the 16th. instant, I informed you, I had received a letter that day from Consul OBrien at Algiers, in which he mentioned that a Revolt had existed for a few hours while the Dey was at the Mosque, but that it was soon quelled and tranquility restored. I am since in receipt of a second Copy of that letter, which is continued to the 28th. ultimo: wherein he advises me, that the Dey had received letters from Tripoli, with the information of the blockade of that Port by the American Armament; stating that one Tripoline Corsair had been taken and released; that some Vessels had been permitted to enter the Port and others refused; that the Bashaw had been in want of grain, and that he had offered to make a Truce with the American Commodore but the latter had rejected the offer. The Bashaw therefore solicits his (the Dey’s) succour to relieve him from his embarrassments and to clear from their detention his two Armed Vessels which are blockaded at Gibraltar. Consul O’Brien had already declined complying with the Dey’s desire to give Passports for two hundred and fifty men, being part of the Crews of those two armed vessels, to return to Tripoli.
The same Consul farther reports, that the Regencies of both Tripoli and Tunis solicit the Dey that he will not admit the Custom of Blockade, as being a Novel system as applied to them alike prejudicial to all their common Interests.
This appears to me strongly to recommend the policy of persisting in the system on our part, and perhaps of augmenting our present naval force in the Mediterranean.
I enclose herewith a Decree, declaring the Prince of Peace, Generalissimo by Sea as well as by land; which will serve to demonstrate the great credit which he always enjoys with his sovereign.
Lucien Bonaparte, the present French Ambassador at this Court, is about to leave this Country, and return to Paris in a few days; and General St. Cyr, who has been employed with the French Army in this Country, is to be named Ambassador in his place. With sentiments of high consideration and perfect esteem, I have the honour to be, Sir, Your most obedient and most humble Servant,
D. Humphreys
 

   RC (DNA: RG 59, DD, Spain, vol. 5); partial Tr (DNA: RG 233, President’s Messages, 7A-D1). RC marked duplicate; in a clerk’s hand, signed by Humphreys; docketed by Wagner as received 12 Jan. 1802. Partial Tr communicated to Congress by Jefferson on 22 Dec. 1801 (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:347, 361). Enclosure not found.


   Humphreys’s dispatch no. 290 has not been found, but a printed copy of the peace preliminaries (in French) is filed in the dispatch book between the dates of 30 Sept. and 7 Oct. 1801 (DNA: RG 59, DD, Spain, vol. 5).


   See Richard O’Brien to JM, 26 Sept. 1801.

